DETAILED ACTION
Status of the Claims
This action is in response to Applicant’s filing on November 04, 2022.  Claims 1-12, 14, 16, 19, and 20 are pending in the current application.
Claim Objections
Claims 1-12, 14, 16, 19, and 20 are objected to, as indicated below.
Specifically, regarding Claim 1, line 3, it appears that the language “a load” should be changed to “an electrical load.”   
Regarding Claim 1, the last line, it appears that the language “a a” should be changed to “a.”
Regarding Claim 9, line 3, it appears that the language “a load” should be changed to “an electrical load.”   
Regarding Claim 14, line 4, it appears that the language “a load” should be changed to “an electrical load.”   
Regarding Claim 16, line 2, it appears that the language “a load” should be changed to “an electrical load.”  See, e.g., Claim 16, lines 5-6.
Regarding Claim 16, the 2nd to the last line, it appears that the term “comprise” should be changed to “comprises.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Specifically, regarding Claim 16, the last line, there is no antecedent basis for the language “at least one magnetic material member.”
Allowable Subject Matter
Claims 1-12 and 14 would be allowable but for the objections discussed above.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Lu (U.S. Pat. No. 8,638,185 B1) discloses a method for operating an electrical wall switch for controlling electrical power to a load from an electrical power source, comprising moving, via a magnetic force acting through an enclosure disposed over an actuator of the switch, the actuator from a first position to a second position without physically contacting the actuator, but does not disclose that the actuator comprises a toggle having a toggle lever, and wherein at least one magnetic material member is disposed in the lever.
Clark et al. (U.S. Pat. Pub. No. 2016/0343497 A1) discloses a magnetic slide switch comprising a slider but does not disclose the claimed slider having a first magnetic material member and tool having a second magnetic material member.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833